DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 1/13/2021 wherein claim 1 has been amended.
Claims 1-6 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments/arguments filed 1/13/2021 the rejection of claims 1-6 made by the Examiner under 35 USC over Barathur et al. (US 2011/0065627) in view of Braun et al. (US 2012/0265158) have been fully considered but are not considered persasuve and are MAINTAINED for the reason of record in the office action mailed 10/14/2020.
In response to the 103, the following is asserted:
Braun describes using PVP and PVA as the retaining means and not the carrier material as alleged in the office action.
In response to A, Braun teaches that the objective of their invention is to be achieved by a method in which at first the active pharmaceutical ingredient is left out when forming the layer containing the polymer material and instead the active pharmaceutical ingredient is applied afterwards. In particular, the active pharmaceutical ingredient should not be present during the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barathur et al. (US 2011/0065627) in view of Braun et al. (US 2012/0265158).
Barathur is directed to topical composition which may in the form of a patch (see abstract, [0006] and [0075]) comprising an active agent layer with penetrate matrix, an osmotic 10 (see claim 20) (see instant claim 1).  It would have been obvious to work within the range of pH values and apply them to the carrier composition of the transdermal patch and if such a manipulation identified a pH of 10 as suitable, such would have been a product of ordinary skill and commons sense rather than one of innovation. Fatty acids, such as linoleic acid (c18), are included in the transdermal delivery drive so as to improve transdermal delivery (see [0017]). It is noted that linoleic acids is an organic fatty acid having between 4-20 carbon atoms (see instant claims 2 and 3). As it pertains to instant claim 6, as transdermal patches are flat, this broadly reads on the term “sheet”. 
Barathur fails to teach the drug releasing layer of the patch as comprising a plaster comprising a polymer having a glass transition temperature of 50-200oC. 
Braun is directed to transdermal patch formulation comprising an active pharmaceutical agent with a carrier material  to produce a transdermal layer (see claim 1) wherein the carrier material is a solid polymer such as polyvinylpyrrolidone (PVP) and polyvinyl alcohol (PVA) (see claim 23). It is noted that the instant specification identifies both PVP and PVA as polymers having a glass transition temperature of 50-200o
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Potentially relevant prior art: 
Takita et al. (US 2018/0311362; filed 3/28/2017)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611